Per Curiam.
The defendant pled guilty to an included offense of attempted breaking and entering of a business place with intent to commit larceny therein. MCLA § 750.92 (Stat Ann 1962 Rev § 28-.287) and MCLA § 750.110 (Stat Ann 1971 Cum Supp § 28.305).
The issue stated by the defendant is not supported factually by the record. If it were, People v. Stin*148son (1967), 6 Mich App 648, People v. Harvey (1970), 24 Mich App 363, and People v. Demson (1970), 25 Mich App 151, would control. The question sought to be reviewed is so unsubstantial as to require no argument or formal submission.
Motion to affirm is granted.